DETAILED ACTION
Response to Amendment
The Amendment filed on March 22, 2021 has been entered. Claims 1, 3-6, and 8-22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 103 rejection previously set forth in the Non-Final Office Action mailed on December 22, 2020. However, Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Objections
Claims 1, 13, and 18 are objected to because of the following informality: “opposite of” should read “opposite to”.
Claim 18 is objected to because of the following informality: lines 19-20 of claim 18 should be omitted (because they form an incomplete sentence and seem to be the result of a typographical error).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "a guide surface" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the guide surface mentioned in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO 2015011830 A1), hereinafter Kato, in view of Cieslikowski et al. (WO 2014199284 A1), hereinafter Cieslikowski.
Regarding claim 1, Kato discloses a method for filter rods (FR in Figure 1), the method comprising the steps of:
- providing a filter rod (CF in Figures 1 and 2), the filter rod (CF) being a continuous unwrapped rod (CF) of filter tow (T) (Page 4 lines 7-9 of Machine Translation of WO 2015011830 A1, apparent from Figures 1 and 2);
- providing a support surface (top surface of 24 in Figure 1) and receiving the continuous rod (CF) of filter tow (T) on the support surface (as shown in Figure 1, Page 4 lines 17-19 of Machine Translation of WO 2015011830 A1);
- wrapping the continuous rod (CF) of filter tow (T) with a wrapping material (W in Figure 1) to form a wrapped continuous filter rod (CW in Figure 1) (Page 4 lines 13-20 of Machine Translation of WO 2015011830 A1).
However, Kato does not disclose: guiding the continuous rod of filter tow on the support surface by a guide element arranged above the support surface, wherein the guide element comprises a guide surface constructed to contact the filter rod, a top surface opposite of the guide surface, and two sides between the guide surface and the top surface, each of the two sides and the guide surface being angled and tapered toward a front end of the guide element to form a wedge shaped front portion; and supplying 
Cieslikowski teaches that it was known to, in a method for drying filter rods: guide a filter rod (CR in Figure 1) on a support surface (surface of 102 in Figure 1) by a guide element (10 in Figures 1-3, 12 and 13) arranged above the support surface (surface of 102) (apparent from Figures 1-3, Page 4 lines 14-21), wherein the guide element (10) comprises a guide surface (11 in Figures 2, 12, and 13) constructed to contact the filter rod (CR) (Page 5 lines 25-30 and Page 4 lines 18-21), a top surface (the top surface of 10 shown in Figure 2) opposite to the guide surface (11) (apparent from Figure 2), and two sides (the first side being the tapered left side edge at the left end of 10 having the “tapered side edge shape” shown in an annotated version of Figure 2 of Cieslikowski, hereinafter Figure 2x, below, and the second side being the tapered right side edge at the right end of 10 having the “tapered side edge shape” shown in Figure 2x below) (Note that by “left end” and “right end”, the examiner is referring to the left end of 10 and the right end of 10 in a plane parallel to the plane of Figure 12) between the guide surface (11) and the top surface (the top surface of 10 shown in Figure 2) (clear when Figure 2x is viewed in relation to Figure 12), each of the two sides (the tapered left side edge at the left end of 10 having the “tapered side edge shape” shown in Figure 2x below, and the tapered right side edge at the right end of 10 having the “tapered side edge shape” shown in Figure 2x below) and the guide surface (11) being angled and tapered toward a front end (shown in Figure 2x below) of the guide element (10) to form a wedge shaped front portion (shown circled in Figure 2x below) (Note that it is clear from Figure 2x below that the two sides are angled and tapered toward the front end shown in Figure 2x below, and that guide surface 11 is also angled and tapered toward the front end shown in Figure 2x below because it is disposed at an angle α relative to a horizontal line passing through the front end shown in Figure 2x below, as is clear from Figure 2x below); and supply a gas stream of compressed gas to the rod (CR) of filter material through the guide element (10) to remove excess moisture from the rod (CR) of filter material when the rod (CR) of filter material is transported along the support surface (surface of 102) (as shown in Figure 3, excess moisture is inherently removed from rod CR when the gas stream is blown on rod CR, Page 4 

    PNG
    media_image1.png
    665
    1191
    media_image1.png
    Greyscale

Figure 2x: an annotated version of Figure 3 of Cieslikowski
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kato to incorporate the teachings of Cieslikowski by: guiding the continuous rod (CF of Kato) of filter tow (T of Kato) on the support surface (top surface of 24 in Figure 1 of Kato) by a guide element arranged above the support surface, wherein the guide element comprises a guide surface constructed to contact the filter rod, a top surface opposite of the guide surface, and two sides between the guide surface and the top surface, each of the two sides and the guide surface being angled and tapered toward a front end of the guide element to form a wedge shaped front portion; and supplying a gas stream of compressed gas to the continuous rod of filter tow through the guide element to remove excess moisture from the continuous rod of filter tow when the continuous rod of filter tow is transported W of Kato); because doing so would ensure correct filling of a space inside the wrapping material and provide high quality wrapping of the continuous rod of filter tow.
Kato in view of Cieslikowski teaches all the limitations of the claim as stated above except: the gas stream of compressed gas has a pressure between 0 and 2 bar.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure of the gas stream of compressed gas to be between 0 and 2 bar, since the pressure of the gas stream of compressed gas was known to be a result effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would result in a lower compression of filter rod, result in a lower amount of filling of the wrapping material, result in a lower force required to wrap the filter rod, and/or prevent or reduce the likelihood of over-compression of the filter rod. The pressure of the gas stream of compressed gas was a recognized result effective variable because different pressures result in different amounts of compression of the filter rod, different amounts of filling of the wrapping material, and/or different forces required to wrap the filter rod. In re Aller, 105 USPQ 233. Please note that in Paragraph 0024 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 3, Kato discloses the step of arranging the wrapping material (W) between the continuous rod (CF) of filter tow (T) and the support surface (top surface of 24 in Figure 1) (as shown in Figure 1, Page 4 lines 17-19 of Machine Translation of WO 2015011830 A1).
Regarding claim 4, Kato in view of Cieslikowski teaches the step of supplying several gas streams simultaneously along a length of the continuous rod (CF of Kato) of filter tow (T of Kato) (as shown in Figure 3 of Cieslikowski, Page 4 lines 21-28 of Cieslikowski).
Regarding claim 5, Kato in view of Cieslikowski teaches that the gas stream is supplied vertically onto the filter rod (CF of Kato) (as shown in Figures 3 and 12 of Cieslikowski, because the direction of force F of Cieslikowski is vertical).
Regarding claim 6, Kato discloses that the continuous rod (CF) of filter tow (T) comprises cellulose acetate (Page 3 lines 27-28 of Machine Translation of WO 2015011830 A1).
Regarding claim 8, Kato in view of Cieslikowski teaches all the limitations of the claim as stated above but does not expressly teach: the gas stream has a gas temperature below 40 degree Celsius.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made a gas temperature of the gas stream be below 40 degree Celsius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would result in higher/lower cooling/heating of the filter rod and may prevent overheating of the filter rod. The gas temperature of the gas stream was a recognized result effective variable because different gas temperatures result in different amounts of heating/cooling of the filter rod. In re Aller, 105 USPQ 233. Please note that in Paragraph 0023 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Kato in view of Cieslikowski teaches that the continuous rod (CF of Kato) of filter tow (T of Kato) is contacted by the guide surface (11 of Cieslikowski) of the guide element (10 of Cieslikowski), the guide surface (11 of Cieslikowski) having a longitudinal concave shape (apparent when Figure 12/13 of Cieslikowski is viewed in relation to Figure 2 of Cieslikowski, Page 5 lines 25-30 and Page 4 lines 18-21 of Cieslikowski).
Regarding claim 10, Kato in view of Cieslikowski teaches that the several gas streams are supplied vertically onto the continuous rod (CF of Kato) of filter tow (T of Kato) (as shown in Figures 3 and 12 of Cieslikowski, because the directions of forces F of Cieslikowski are vertical).
Regarding claim 11, Kato in view of Cieslikowski teaches all the limitations of the claim as stated above but does not expressly teach: the several gas streams have a gas temperature below 40 degree Celsius.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made a gas temperature of the several gas streams be below 40 degree Celsius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would result in In re Aller, 105 USPQ 233. Please note that in Paragraph 0023 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 12, Kato in view of Cieslikowski teaches all the limitations of the claim as stated above but does not expressly teach: free moisture in the wrapped continuous filter rod is reduced by at least 10 percent in weight compared to free moisture present in the filter rod immediately before exposure to the gas stream.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kato in view of Cieslikowski so that free moisture in the wrapped continuous filter rod is reduced by at least 10 percent in weight compared to free moisture present in the filter rod immediately before exposure to the gas stream, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the amount of sogginess/wetness of the filter rod and reduce/obviate the need to dry the wrapped continuous filter rod after formation. In re Aller, 105 USPQ 233. The free moisture was a recognized result effective variable because different amounts of free moisture result in different sogginess/wetness of the filter rod. Please note that in Paragraph 0026 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Kato discloses a method for filter rods (FR in Figure 1), the method comprising the steps of:
- providing an unwrapped hollow filter rod (CF in Figures 1 and 2) (Page 4 lines 7-11 of Machine Translation of WO 2015011830 A1, apparent from Figures 1 and 2);
- providing a support surface (top surface of 24 in Figure 1) and receiving the hollow filter rod (CF) on the support surface (as shown in Figure 1, Page 4 lines 17-19 of Machine Translation of WO 2015011830 A1);
F) with a wrapping material (W in Figure 1) to form a wrapped continuous filter rod (CW in Figure 1) (Page 4 lines 13-20 of Machine Translation of WO 2015011830 A1).
However, Kato does not disclose: guiding the hollow filter rod on the support surface by a guide element arranged above the support surface, wherein the guide element comprises a guide surface constructed to contact the filter rod, a top surface opposite to the guide surface, and two sides between the guide surface and the top surface, each of the two sides and the guide surface being angled and tapered toward a front end of the guide element to form a wedge shaped front portion; and supplying a gas stream of compressed gas having a pressure between 0 and 2 bar to the hollow filter rod through the guide element to remove excess moisture from the hollow filter rod when the hollow filter rod is transported along the support surface, before wrapping the hollow filter rod with the wrapping material to form the wrapped continuous filter rod.
Cieslikowski teaches that it was known to, in a method for drying filter rods: guide a filter rod (CR in Figure 1) on a support surface (surface of 102 in Figure 1) by a guide element (10 in Figures 1-3, 12 and 13) arranged above the support surface (surface of 102) (apparent from Figures 1-3, Page 4 lines 14-21), wherein the guide element (10) comprises a guide surface (11 in Figures 2, 12, and 13) constructed to contact the filter rod (CR) (Page 5 lines 25-30 and Page 4 lines 18-21), a top surface (the top surface of 10 shown in Figure 2) opposite to the guide surface (11) (apparent from Figure 2), and two sides (the first side being the tapered left side edge at the left end of 10 having the “tapered side edge shape” shown in Figure 2x above, and the second side being the tapered right side edge at the right end of 10 having the “tapered side edge shape” shown in Figure 2x above) (Note that by “left end” and “right end”, the examiner is referring to the left end of 10 and the right end of 10 in a plane parallel to the plane of Figure 12) between the guide surface (11) and the top surface (the top surface of 10 shown in Figure 2) (clear when Figure 2x is viewed in relation to Figure 12), each of the two sides (the tapered left side edge at the left end of 10 having the “tapered side edge shape” shown in Figure 2x above, and the tapered right side edge at the right end of 10 having the “tapered side edge shape” shown in Figure 2x above) and the guide surface (11) being angled and tapered toward a front end (shown in Figure 2x above) of the guide element (10) to form a wedge shaped front portion (shown circled in Figure 2x above) (Note that it is clear from Figure 2x above that the two sides are angled and tapered toward the front end shown in 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kato to incorporate the teachings of Cieslikowski by: guiding the hollow filter rod (CF of Kato) on the support surface (top surface of 24 in Figure 1 of Kato) by a guide element arranged above the support surface, wherein the guide element comprises a guide surface constructed to contact the filter rod, a top surface opposite to the guide surface, and two sides between the guide surface and the top surface, each of the two sides and the guide surface being angled and tapered toward a front end of the guide element to form a wedge shaped front portion; and supplying a gas stream of compressed gas to the hollow filter rod through the guide element to remove excess moisture from the hollow filter rod when the hollow filter rod is transported along the support surface, before wrapping the hollow filter rod with the wrapping material (W of Kato) to form the wrapped continuous filter rod (CW of Kato); because doing so would ensure correct filling of a space inside the wrapping material and provide high quality wrapping of the hollow filter rod.
Kato in view of Cieslikowski teaches all the limitations of the claim as stated above except: the gas stream of compressed gas has a pressure between 0 and 2 bar.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the pressure of the gas stream of compressed gas to be between 0 and 2 bar, since the pressure of the gas stream of compressed gas was known to be a result effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so In re Aller, 105 USPQ 233. Please note that in Paragraph 0024 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 14, Kato discloses that the hollow filter rod (CF) is a continuous hollow filter rod (apparent from Figures 1 and 2).
Regarding claim 15, Kato discloses that the continuous hollow filter rod (CF) is a continuous rod of filter tow (T) (Page 4 lines 7-9 of Machine Translation of WO 2015011830 A1).
Regarding claim 16, Kato discloses that the hollow filter rod (CF) comprises cellulose acetate (Page 3 lines 27-28 of Machine Translation of WO 2015011830 A1).
Regarding claim 17, Kato in view of Cieslikowski teaches all the limitations of the claim as stated above but does not expressly teach: free moisture in the wrapped continuous filter rod is reduced by at least 10 percent in weight compared to free moisture present in the hollow filter rod immediately before exposure to the gas stream.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kato in view of Cieslikowski so that free moisture in the wrapped continuous filter rod is reduced by at least 10 percent in weight compared to free moisture present in the hollow filter rod immediately before exposure to the gas stream, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the amount of sogginess/wetness of the filter rod and reduce/obviate the need to dry the wrapped continuous filter rod after formation. In re Aller, 105 USPQ 233. The free moisture was a recognized result effective variable because different amounts of free moisture result in different sogginess/wetness of the filter rod. Please note that in Paragraph 0026 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 18, Kato discloses a method for filter rods (FR in Figure 1), the method comprising the steps of:
- providing a continuous unwrapped filter rod (CF in Figures 1 and 2) comprising cellulose acetate (Page 3 lines 27-28 of Machine Translation of WO 2015011830 A1);
- providing a support surface (top surface of 24 in Figure 1) and receiving the continuous filter rod (CF) on the support surface (as shown in Figure 1, Page 4 lines 17-19 of Machine Translation of WO 2015011830 A1);
- wrapping the continuous filter rod (CF) with a wrapping material (W in Figure 1) to form a wrapped continuous filter rod (CW in Figure 1) (Page 4 lines 13-20 of Machine Translation of WO 2015011830 A1).
However, Kato does not disclose: guiding the continuous filter rod on the support surface by a guide element arranged above the support surface, wherein the guide element comprises a guide surface constructed to contact the filter rod, a top surface opposite to the guide surface, and two sides between the guide surface and the top surface, each of the two sides and the guide surface being angled and tapered toward a front end of the guide element to form a wedge shaped front portion; and supplying a gas stream of compressed gas having a pressure between 0 and 2 bar to the continuous filter rod through the guide element to remove excess moisture from the continuous filter rod when the continuous filter rod is transported along the support surface, before wrapping the continuous filter rod with the wrapping material to form the wrapped continuous filter rod.
Cieslikowski teaches that it was known to, in a method for drying filter rods: guide a filter rod (CR in Figure 1) on a support surface (surface of 102 in Figure 1) by a guide element (10 in Figures 1-3, 12 and 13) arranged above the support surface (surface of 102) (apparent from Figures 1-3, Page 4 lines 14-21), wherein the guide element (10) comprises a guide surface (11 in Figures 2, 12, and 13) constructed to contact the filter rod (CR) (Page 5 lines 25-30 and Page 4 lines 18-21), a top surface (the top surface of 10 shown in Figure 2) opposite to the guide surface (11) (apparent from Figure 2), and two sides (the first side being the tapered left side edge at the left end of 10 having the “tapered side edge shape” shown in Figure 2x above, and the second side being the tapered right side edge at the right end of 10 having the “tapered side edge shape” shown in Figure 2x above) (Note that by “left end” and “right end”, the examiner is referring to the left end of 10 and the right end of 10 in a plane parallel to the plane of Figure 12) between the guide surface (11) and the top surface (the top surface of 10 shown in Figure 2) (clear when Figure 2x is viewed in relation to Figure 12), each of the two sides (the tapered left side edge at the left end of 10 having the “tapered side edge shape” shown in Figure 2x above, and the tapered right side edge at the right end of 10 having the “tapered side edge shape” shown in Figure 2x above) and the guide surface (11) being angled and tapered toward a front end (shown in Figure 2x above) of the guide element (10) to form a wedge shaped front portion (shown circled in Figure 2x above) (Note that it is clear from Figure 2x above that the two sides are angled and tapered toward the front end shown in Figure 2x above, and that guide surface 11 is also angled and tapered toward the front end shown in Figure 2x above because it is disposed at an angle α relative to a horizontal line passing through the front end shown in Figure 2x above, as is clear from Figure 2x above); and supply a gas stream of compressed gas to the filter rod (CR) through the guide element (10) to remove excess moisture from the filter rod (CR) when the filter rod (CR) is transported along the support surface (surface of 102) (as shown in Figure 3, excess moisture is inherently removed from rod CR when the gas stream is blown on rod CR, Page 4 lines 21-28), before wrapping the filter rod (CR) with a wrapping material (103 in Figure 1) to form a wrapped continuous filter rod (Page 4 lines 11-13), in order to ensure correct filling of a space inside the wrapping material (103) and provide high quality wrapping of the filter rod (CR) (Page 1 lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kato to incorporate the teachings of Cieslikowski by: guiding the continuous filter rod (CF of Kato) on the support surface (top surface of 24 in Figure 1 of Kato) by a guide element arranged above the support surface, wherein the guide element comprises a guide surface constructed to contact the filter rod, a top surface opposite to the guide surface, and two sides between the guide surface and the top surface, each of the two sides and the guide surface being angled and tapered toward a front end of the guide element to form a wedge shaped front portion; and supplying a gas stream of compressed gas to the continuous filter rod through the guide element to remove excess moisture from the continuous filter rod when the continuous filter rod is transported along the support surface, before wrapping the continuous filter rod with the wrapping material (W of Kato) to form the W of Kato); because doing so would ensure correct filling of a space inside the wrapping material and provide high quality wrapping of the continuous filter rod.
Kato in view of Cieslikowski teaches all the limitations of the claim as stated above except: the gas stream of compressed gas has a pressure between 0 and 2 bar.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the gas stream of compressed gas so that it has a pressure between 0 and 2 bar, since the pressure of the gas stream of compressed gas was known to be a result effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would result in a lower compression of filter rod, result in a lower amount of filling of the wrapping material, result in a lower force required to wrap the filter rod, and/or prevent or reduce the likelihood of over-compression of the filter rod. The pressure of the gas stream of compressed gas was a recognized result effective variable because different pressures result in different amounts of compression of the filter rod, different amounts of filling of the wrapping material, and/or different forces required to wrap the filter rod. In re Aller, 105 USPQ 233. Please note that in Paragraph 0024 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 19, Kato discloses that the continuous filter rod (CF) is a hollow filter rod (Page 4 lines 7-11 of Machine Translation of WO 2015011830 A1).
Regarding claim 20, Kato in view of Cieslikowski teaches all the limitations of the claim as stated above but does not expressly teach: free moisture in the wrapped continuous filter rod is reduced by at least 10 percent in weight compared to free moisture present in the continuous filter rod immediately before exposure to the gas stream.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kato in view of Cieslikowski so that free moisture in the wrapped continuous filter rod is reduced by at least 10 percent in weight compared to free moisture present in the continuous filter rod immediately before exposure to the gas stream, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the amount of sogginess/wetness of the filter In re Aller, 105 USPQ 233. The free moisture was a recognized result effective variable because different amounts of free moisture result in different sogginess/wetness of the filter rod. Please note that in Paragraph 0026 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 21 and 22, Kato in view of Cieslikowski teaches all the limitations of the claim as stated above but does not expressly teach: a length of the front portion of the guide element is 15 millimeter.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a length of the front portion (shown circled in Figure 2x above) of the guide element (10 of Cieslikowski) to be 15 millimeter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would increase/change the total time and the total distance the continuous rod (CF of Kato) is guided by the guide element. The length of the front portion of the guide element is a result effective variable because increasing the length increases the total time and the total distance the continuous rod is guided by the guide element. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraph 0055 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 1, 3-6, and 8-22 have been considered but are moot because the arguments do not apply to the new interpretation of Cieslikowski being used in the current rejection (the new interpretation of Cieslikowski being used in the current rejection teaches all the new limitations added to independent claims 1, 13, and 18, as explained in the 103 rejections of claims 1, 13, and 18 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731